 

AMENDMENT #9 TO TRADE CREDIT EXTENSION LETTER

 

This Amendment to the Trade Credit Extension Letter (this “Amendment”) is made
as of this 7th day of September, 2018 by and among Quest Solution, Inc., Quest
Marketing, Inc., Quest Exchange Ltd. (collectively, “Quest”), and ScanSource,
Inc., a South Carolina corporation and/or its subsidiaries and affiliates
(collectively, “ScanSource”), and, in consideration of the mutual covenants
herein contained and benefits to be derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, ScanSource and/or its subsidiaries and affiliates have, from time to
time, extended trade and other credit to Quest; and

 

WHEREAS, Quest and ScanSource have entered into that certain Trade Credit
Extension Letter dated as of July 1, 2016, as amended by those certain
Amendments to Trade Credit Extension Letter dated as of September 27, 2016,
October 10, 2016, November 30, 2016, December 20, 2016, April 6, 2017, April 12,
2017, November 15, 2017, and February 14, 2018 (as amended, the “Trade Credit
Extension Letter”); and

 

WHEREAS, ScanSource and Quest desire to amend the Trade Credit Extension Letter
as described herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Trade Credit Extension Letter, as
applicable.

 

2. Amendment to Trade Credit Extension Letter. The Trade Credit Extension Letter
is hereby amended as follows:

 

Section 3 (b) is hereby amended and restated in its entirety to read as follows:

 

“b. Upon expiration of the Temporary Trade Credit Extension, and assuming that
Reseller is at all times otherwise in compliance with all ScanSource Agreements,
including but not limited to its invoice terms and conditions and the terms and
covenants set forth herein, a new temporary trade credit extension will be
established in the aggregate principal amount at any time outstanding of up to
Eight Million Seven Hundred Fifty-Three Thousand Seven Hundred Fifty-Two and
08/100 Dollars ($8,753,752.08) (the “New Temporary Trade Credit Extension”). The
New Temporary Trade Credit Extension shall include any and all indebtedness and
other obligations owing to ScanSource from time to time, including without
limitation the Promissory Notes referenced in Section 3h below, and any other
outstanding amounts at any time owed by the Reseller to ScanSource.”

 

   

 

 

Section 3 (e) is hereby amended and restated in its entirety to read as follows:

 

“e. Quest has previously issued in favor of ScanSource a Secured Promissory Note
in the form of Exhibit C hereto with respect to certain of the US Invoiced
Indebtedness in the original principal amount of Twelve Million Four Hundred
Ninety-Two Thousand One Hundred Thirty-Six and 51/100 USO ($12,492,136.51 USD)
and bearing interest at an annual rate of twelve percent (12%) (as amended or
modified from time to time, the “US Promissory Note”). The principal amount
evidenced by the US Promissory Note, together with accrued interest, shall be
paid as set forth in the US Promissory Note, and in any event shall be fully
paid no later than January 31, 2019.”

 

3. Miscellaneous.

 

(a) This Amendment may be executed in several counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

(b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
Except as hereby specifically amended, modified or supplemented, the Trade
Credit Extension Letter and all other documents, instruments and agreements
entered into in connection therewith, are hereby confirmed and ratified in all
respects and shall be and remain in full force and effect according to their
respective terms.

 

(c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

(d) Quest warrants and represents that it has consulted with independent legal
counsel of its selection in connection with this Amendment and is not relying on
any representations or warranties of ScanSource or its counsel in entering into
this Amendment.

 

(e) As of September 7, 2018, Quest’s aggregate outstanding trade account balance
owing to ScanSource was equal to Eight Million Seven Hundred Fifty-Three
Thousand Seven Hundred Fifty-Two and 08/100 Dollars ($8,753,752.08), which
amount Quest acknowledges and agrees is due and owing without setoft: defense or
counterclaim, and itemized as follows:

 

  1. Eight Million Six Hundred Ninety Thousand Four Hundred Sixty-Five and
02/100 Dollars ($8,690,465.02) of indebtedness representing the US Promissory
Note; and         2. Sixty-Three Thousand, Two Hundred Eighty-Seven and 06/100
Dollars ($63,287.06) of indebtedness representing orders that have been released
but not yet invoiced

 

   

 

 

Quest acknowledges and agrees that all such amounts (together with interest
thereon in accordance with the Note and the other ScanSource Agreements) are due
and payable to ScanSource without any defense, setoff, or counterclaim.

 

(f) Quest acknowledges that certain Cross Guaranty Agreement dated July 1 , 2016
(the “Guaranty”) made by Quest Solution, Inc., Quest Marketing, Inc., Quest
Exchange Ltd.(individually, a “Guarantor,” and collectively, the “Guarantors”)
and the other parties thereto in favor of ScanSource, Inc. and/or its
subsidiaries and affiliates (“ScanSource”) regarding the obligations of each
Guarantor. The Guarantors confirm and agree that the Guaranty remains in full
force and effect and that the obligations guaranteed thereunder shall include,
without limitation, all the trade credit extended by ScanSource to any
Guarantor. Without limitation of the terms of the Guaranty, the Guarantors
hereby waive any requirement that ScanSource protect, secure, perfect or insure
any lien or security interest or property subject thereto or exhaust any right
to take any action against any Guarantor or any other guarantor of the
obligations or any collateral prior to enforcing ScanSource’s rights and
remedies under the Guaranty. Pursuant to the Consent and Limited Release letter
dated November 30, 2016, ScanSource agreed that Quest Solution Canada Inc. was
automatically released, discharged, and relieved of any payment obligations
under the Guaranty.

 

(g) Quest acknowledges and agrees that (i) ScanSource has at all times acted in
good faith with respect to the Trade Credit Extension Letter and any other
matter, (ii) ScanSource has not exercised any control over the business affairs
of Quest, and (iii) Quest has no claims against ScanSource, whether for actions
taken or not taken. To the extent that Quest may have any such claim, defense,
setoff or counterclaim or any other recoupments, Quest releases and forever
discharges each of ScanSource and its present and former affiliates and
subsidiaries, predecessors in interest, present and former officers, agents,
directors, attorneys and employees, and the respective heirs, executors,
successors and assigns of all of the foregoing, whether past, present or future
(collectively with ScanSource, the “ScanSource Affiliates”) of and from any and
all manner of action and actions, cause and causes of action, suits, rights,
debts, torts, controversies, damages, judgments, executions, recoupments, claims
and demands whatsoever, asserted or unasserted, in law or in equity which,
against any ScanSource Affiliate, Quest ever had or now has by reason of any
matter, cause, causes or thing whatsoever, including, without limitation, any
presently existing claim , recoupment, or defense, whether or not presently
suspected, contemplated or anticipated.

 

(h) THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 



  QUEST SOLUTION, INC.         By: /s/ Shai Shalom Lustgarten   Name: Shai
Shalom Lustgarten   Title: Chief Executive Officer         QUEST MARKETING, INC.
        By: /s/ Shai Shalom Lustgarten   Name: Shai Shalom Lustgarten   Title:
Chief Executive Officer         QUEST EXCHANGE LTD.         By: /s/ Shai Shalom
Lustgarten   Name: Shai Shalom Lustgarten   Title: Chief Executive Officer      
  SCANSOURCE, INC.         By: /s/ Cleveland McBeth   Name: Cleveland McBeth,
Jr.   Title: Vice President, Worldwide Reseller Financial Services

 



   

 

 

